Title: To Thomas Jefferson from Samuel Huntington, 21 June 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia June 21. 1780

Congress have at different Periods recommended Measures which they deemed essentially necessary for the public Good.
They now request of those States which have not made returns of their Transactions in that respect, the most expeditious Information of the Measures they have taken in Consequence of the several resolutions, a list of which is annexed to the enclosed Act of Congress of the 17th Instant.
I have the honor to be with great respect your Excelly’s most hbble servt,

Sam. Huntington President

